Case: 13-7138   Document: 7     Page: 1   Filed: 11/22/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

           ALEXANDER DOUTHARD, JR.,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7138
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3630, Judge William A. Moor-
man.
               ______________________

   Before NEWMAN, PROST, and REYNA, Circuit Judges.
PER CURIAM.
                      ORDER
    The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely. The appellant has not respond-
ed.
    On June 14, 2013, the United States Court of Appeals
for Veterans Claims (“Veterans Court”) entered judgment
in Alexander Douthard, Jr.’s case. The Veterans Court
received Douthard’s notice of appeal on August 19, 2013,
Case: 13-7138      Document: 7   Page: 2      Filed: 11/22/2013



2                            DOUTHARD   v. SHINSEKI



66 days after the date of judgment. According to the
August 14, 2013 postmark, the notice of appeal was not
even placed in the mail until the 61st day following entry
of judgment.
    To be timely, a notice of appeal must be filed with the
Veterans Court within 60 days of the entry of judgment.
See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
P. 4(a)(1). The statutory deadline for taking an appeal
from the Veterans Court to this court is jurisdictional and
mandatory. Henderson v. Shinseki, ___ U.S. ___, 131 S.
Ct. 1197, 1204-05 (2011) (explaining the language of
Section 7292(a) “clearly signals an intent” to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals); see
also Bowles v. Russell, 551 U.S. 205, 209-210 (2007).
Because Douthard’s appeal was filed outside of the statu-
tory deadline for taking an appeal to this court, we must
dismiss the appeal. *
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.




    * The Secretary notes that once Douthard’s appeal is
dismissed, he may file a motion with the Veterans Court
seeking to recall its August 14, 2013 mandate and remand
his case to the Board to be reopened pursuant to the
remedial plan proposed by the Department of Veterans
Affairs, and accepted by this court, in National Organiza-
tion of Veterans Advocates, Inc. v. Secretary of Veterans
Affairs, 725 F.3d 1312 (Fed. Cir. 2013).
Case: 13-7138    Document: 7   Page: 3   Filed: 11/22/2013



DOUTHARD   v. SHINSEKI                                3



                                 FOR THE COURT


                                  /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court

ISSUED AS A MANDATE: November 22, 2013
s25